Title: To George Washington from Battaile Muse, 17 January 1786
From: Muse, Battaile
To: Washington, George



Honourable Sir,
January 17th 1786

your Favour dated the 5th Instant came To my hands Last night, It’s uncertain whether I shall be in Fauquier before march[.] the first Time I go down I shall inquire into the Land

that Mr Scott holds. I wish you To direct the County Surveyor To run the Lines as I Know Scott so well that I am Certain He will not give it up—Scott has dispossed Hitt and is about Puting in a nother Tenant as I am now Told. I have distressed Sundrie Tenants of yours in that County as I discovered that they were doing Contrary To Justice and your Interest. One Abner Grigg has behaved Very Ill—should He Ever appear I wish you To remember him—He run away I Followed him four or five days—after I Took Him—He since has gone back To the Lott and Sayes He will stay in defiance To you or any One Else. This Fellow Should be made and Example off To deter others. Several of the Tenants got of[f] but as they were worth nothing I thought it useless To Pursue them I have Taken every Step Consistant with my Knowledge For your Interest as well as the Tenants—matters will be better Known when I come down in april—The Butter I Send down I have directed my waggoner To Take To Mr Wales, I am happy you are Supplyed as I was unneasey Least you should have suffered for that article and a Promise I always hold sacred the disapointment hapned by the waggone Failing to go the Trip and Lodged the butter on the road so that it was out of my Power to Convey it down Sooner. At the Time you wrote me Last Fall in consequence of Cloverseed I was so Fearfull of your being disapointed that I Purchased four bushels of Mr Roper—Mannager for Mr Wormley for which I Paid him £16 Cash—you had one bushel @ £5. The rest Falls on my hands but I expect To sell it next month—if you will Take the whole you shall have it at the price it Cost me—if a Less Quantity the price is £5 ⅌ bushel—as To it’s not being good I am unable To determin I have bought great Quantities from Mr Roper and I never heard any Complaints before. I always give from £4 To £5 ⅌ bushel their is none in this Country but what I have—in my opinion their is a greater risk in Purchaseing Imported seed—I shall be glad To hear from you soon Least I should Loose a Markett for what I have. I am Honourable Sir your Obedient Humble Servant

Battaile Muse

